EXHIBIT 10.2

HARCOURT GENERAL, INC.

1997 INCENTIVE PLAN


1.      DEFINED TERMS


Appendix A, which is incorporated by reference, defines the terms used in the
Plan.


2.      IN GENERAL

The Plan has been established to advance the interests of the Company by giving
selected Employees, directors and other persons (including both individuals and
entities) who provide services to the Company or its Affiliates equity-based or
cash incentives through the grant of Awards. No Award may be granted under the
Plan after December 31, 2006, but Awards previously granted may extend beyond
that date.


3.     ADMINISTRATION

       The Administrator has discretionary authority, subject only to the
express provisions of the Plan, to interpret the Plan; determine eligibility for
and grant Awards; determine, modify or waive the terms and conditions of any
Award; prescribe forms, rules and procedures (which it may modify or waive); and
otherwise do all things necessary to carry out the purposes of the Plan. Once an
Award has been communicated in writing to a Participant, the Administrator may
not, without the Participant's consent, alter the terms of the Award so as to
affect adversely the Participant's rights under the Award, unless the
Administrator expressly reserved the right to do so. In the case of any Award
intended to be eligible for the performance-based compensation exception under
Section 162(m)(4)(C) of the Code, the Committee shall exercise its discretion
consistent with qualifying the Award for such exception.

4.     SHARES SUBJECT TO THE PLAN

       A.  A total of 4,000,000 shares of Stock have been reserved for issuance
under the Plan. The following shares of Stock will also be available for future
grants:

(i)  shares remaining under an Award that terminates without having been
exercised in full (in the case of an Award requiring exercise by a Participant
for delivery of Stock);

(ii)  shares subject to an Award, where cash is delivered to a Participant in
lieu of such shares;

(iii)  shares of Restricted Stock that are forfeited to the Company;

(iv)  shares of Stock tendered by a Participant as payment upon exercise of an
Award; and

(v)  shares of Stock held back by the Administrator, or tendered by a
Participant, in satisfaction of tax withholding requirements.


Stock delivered under the Plan may be authorized but unissued Stock or
previously issued Stock acquired by the Company and held in treasury. No
fractional shares of Stock will be delivered under the Plan.

       B.  The maximum number of shares for which Stock Options may be granted
to any person over the life of the Plan shall be 1,500,000. The maximum number
of shares subject to SARs granted to any person over the life of the Plan shall
likewise be 1,500,000. For purposes of the preceding two sentences, the
repricing of a Stock Option or SAR shall be treated as a new grant to the extent
required under Section 162(m) of the Code. The aggregate maximum number of
shares of Stock delivered to any person over the life of the Plan pursuant to
Awards that are not Stock Options or SARs shall also be 1,500,000. Subject to
these limitations, each person eligible to participate in the Plan shall be
eligible in any year to receive Awards covering up to the full number of shares
then available for Awards under the Plan.

5.     ELIGIBILITY AND PARTICIPATION


       The Administrator will select Participants from among those key
Employees, directors and other individuals or entities providing services to the
Company or its Affiliates who, in the opinion of the Administrator, are in a
position to


[End Page] 2

make a significant contribution to the success of the Company and its
Affiliates. Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.


6.     RULES APPLICABLE TO AWARDS


       A.  ALL AWARDS


       (1)  PERFORMANCE OBJECTIVES. Where rights under an Award depend in whole
or in part on attainment of performance objectives, actions by the Company that
have an effect, however material, on such performance objectives or on the
likelihood that they will be achieved will not be deemed an amendment or
alteration of the Award unless accomplished by a change in the express terms of
the Award or other action that is without substantial consequence except as it
affects the Award


       (2)  ALTERNATIVE SETTLEMENT. The Company retains the right at any time to
extinguish rights under an Award in exchange for payment in cash, Stock (subject
to the limitations of Section 4) or other property on such terms as the
Administrator determines, provided the holder of the Award consents to such
exchange.


       (3)  TRANSFERABILITY OF AWARDS. Except as the Administrator otherwise
expressly provides, Awards (other than an Award in the form of an outright
transfer of cash or Unrestricted Stock) may not be transferred other than by
will or by the laws of descent and distribution and, during a Participant's
lifetime an Award requiring exercise may be exercised only by the Participant
(or in the event of the Participant's incapacity, the person or persons legally
appointed to act on the Participant's behalf).


       (4)  VESTING, ETC. The Administrator may determine the time or times at
which an Award will vest (i.e., become free of restrictions) or become
exercisable. Unless the Administrator expressly provides otherwise, an Award
requiring exercise will cease to be exercisable, and all other Awards to the
extent not already fully vested will be forfeited, immediately upon the
cessation (for any reason, including death) of the Participant's employment or
other service relationship with the Company and its Affiliates.


       (5) TAXES.  The Administrator will make such provision for the
withholding of taxes as it deems necessary. The Administrator may, but need not,
hold back shares from an Award or permit a Participant to tender previously
owned shares in satisfaction of tax withholding requirements.


       (6)  DIVIDEND EQUIVALENTS, ETC. The Administrator may provide for the
payment of amounts in lieu of dividends or other distributions with respect to
Stock subject to an Award.


       (7)  RIGHTS LIMITED. Nothing in the Plan shall be construed as giving any
person the right to continued employment or service with the Company or its
Affiliates, nor any rights as a shareholder except as to shares actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company or Affiliate to the Participant.


       (8)  SECTION 162(M). In the case of an Award intended to be eligible for
the performance-based compensation exception under Section 162(m)(4)(C) of the
Code, the Plan and such Award shall be construed in a manner consistent with
qualifying the Award for such exception.


     B.  AWARDS REQUIRING EXERCISE


       (1) TIME AND MANNER OF EXERCISE. Unless the Administrator expressly
provides otherwise, (a) an Award requiring exercise by the holder will not be
deemed to have been exercised until the Administrator receives a written notice
of exercise (in form acceptable to the Administrator) signed by the appropriate
person and accompanied by any payment required under the Award; and (b) if the
Award is exercised by any person other than the Participant, the Administrator
may require satisfactory evidence that the person exercising the Award has the

right to do so.


       (2) PAYMENT OF EXERCISE PRICE, IF ANY. Where the exercise of an Award is
to be accompanied by payment, the Administrator may determine the required or
permitted forms of payment either at or after the time of the Award, subject to
the following: (a) unless the Administrator expressly provides otherwise, all


[End Page] 3

payments will be by cash or check acceptable to the Administrator; and (b) where
shares issued under an Award are part of an original issue of shares, the Award
shall require an exercise price equal to at least the par value of such shares.


       (3) RELOAD AWARDS. The Administrator may provide that upon the exercise
of an Award through the tender of previously owned shares of Stock, the
Participant or other person exercising the Award will automatically receive a
new Award of like kind covering a number of shares determined by reference to
the number of shares tendered in payment of the exercise price of the first
Award.


     C.  AWARDS NOT REQUIRING EXERCISE


     Awards of Restricted Stock and Unrestricted Stock may be made in return for
either (i) services determined by the Administrator to have a value not less
than the par value of the awarded shares, or (ii) cash or other property having
a value not less than the par value of the awarded shares plus such additional
amounts (if any) as the Administrator may determine payable in such combination
of cash, other property (of any kind) or services as the Administrator may
determine.


7.     EFFECT OF CERTAIN TRANSACTIONS


       A.  MERGERS, ETC.


       In the event of a consolidation or merger in which the Company is not the
surviving corporation or which results in the acquisition of substantially all
the Company's outstanding Stock by a single person or entity or by a group of
persons and/or entities acting in concert, or in the event of the sale or
transfer of substantially all the Company's assets or a dissolution or
liquidation of the Company (a "covered transaction"), all outstanding Awards
requiring exercise will cease to be exercisable, and all other Awards to the
extent not fully vested (including Awards subject to performance conditions not
yet satisfied or determined) will be forfeited, as of the effective time of the
covered transaction. Prior to such time the Administrator may (but need not)
accelerate the vesting or exercisability of any Award or provide for substitute
or replacement awards from the acquiring entity (if any).


       B.  CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK


       (1)  BASIC ANTIDILUTION PROVISIONS. In the event of a stock dividend,
stock split or combination of shares, recapitalization or other change in the
Company's capital structure, the Administrator will make appropriate adjustments
to the maximum number of shares that may be delivered under the Plan under
Section 4.a. and to the maximum share limits described in Section 4.b., and will
also make appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provision of Awards affected by
such change.


       (2)  CERTAIN OTHER ADJUSTMENTS. The Administrator may also make
adjustments of the type described in paragraph (1) above to take into account
distributions to common stockholders other than stock dividends or normal cash
dividends, mergers, consolidations, acquisitions, dispositions or similar
corporate transactions, or any other event, if the Administrator determines that
adjustments are appropriate to avoid distortion in the operation of the Plan and
to preserve the value of Awards made hereunder; provided, that no such
adjustment shall be made to the maximum share limits described in Section 4.b.,
or otherwise to an Award intended to be eligible for the performance-based
exception under Section 162(m)(4)(C) of the Code, except to the extent
consistent with that exception.



     C.  CHANGE OF CONTROL

     Notwithstanding anything to the contrary in this Plan and unless
specifically provided otherwise in an Award agreement, upon any Change of
Control, any time periods, conditions or contingencies relating to the exercise
or realization of, or lapse of restrictions under, any Award shall be
automatically accelerated or waived so that the Award may be immediately
exercised or realized in full.

A Change of Control means the occurrence of any of the following:

      (i)  any "person" or "group" (as described in the Securities Exchange Act
of 1934, as amended) becomes or is the beneficial owner of 25% or more of the
combined voting power of the then outstanding voting securities with respect to
the election of the Board (counting each share of Class B Stock, par value $1.00
per share, of the Company (the "Class B Stock") as having ten votes per share),
and also holds more of such combined voting power than any group or person who
is the beneficial owner, on June 16, 2000, of over 20% of the combined voting
power of the then outstanding voting securities with respect to the election of
the Board. "Person" does not include any Company employee benefit plan, any
company the shares of which are held by the Company shareholders in
substantially the same proportion as such shareholders held the stock of the
Company immediately prior to acquiring the shares of such company, or any
testamentary trust or estate;

      (ii)  any merger, consolidation, amalgamation, plan of arrangement,
reorganization or similar transaction involving the Company, other than, in the
case of any of the foregoing, a transaction in which the Company shareholders
immediately prior to the transaction hold immediately thereafter, in the same
proportion as immediately prior to the transaction, not less than 66 2/3% of the
combined voting power of the then outstanding voting securities with respect to
the election of the board of directors of the resulting entity (it being
understood that if the Class B Stock shall remain outstanding following such
transaction, each share of Class B Stock shall be counted as having ten votes
per share for purposes of such calculation);

       (iii)  any change in a majority of the Board within a 24-month period
unless the change was approved by a majority of the Incumbent Directors.
"Incumbent Director" means a member of the Board at the beginning of the period
in question, including any director who was not a member of the Board at the
beginning of such period but was elected or nominated to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors (so long as such director was not
nominated by a person who has expressed an intent to effect a Change of Control
or engage in a proxy or other control contest);

      (iv)  any liquidation or sale of all or substantially all of the assets of
the Company; or

      (iv)  any other transaction so denominated by the Board."

8.     CONDITIONS ON DELIVERY OF STOCK

       The Company will not be obligated to deliver any shares of Stock pursuant
to the Plan or to remove any restriction from shares previously delivered under
the Plan until: the Company's counsel has approved all legal matters in
connection with the issuance and delivery of such shares; if the outstanding
Stock is at the time listed on any stock exchange or national market system, the
shares to be delivered have been listed or authorized to be listed on such
exchange or system upon official notice of notice of issuance; and all
conditions of the Award have been satisfied or waived. If the sale of Stock has
not been registered under the Securities Act of 1933, as amended, the Company
may require, as a condition to exercise of the Award, such


[End Page] 4

representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act. The Company may require that
certificates evidencing Stock issued under the Plan bear an appropriate legend
reflecting any restriction on transfer applicable to such Stock.


9.     AMENDMENT AND TERMINATION

       Subject to the last sentence of Section 3, the Administrator may at any
time or times amend the Plan or any outstanding Award for any purpose which may
at the time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards, provided that (except to the extent expressly required
or permitted by the Plan) no such amendment will, without the approval of the
stockholders of the Company, effectuate a change for which stockholder approval
is required in order for the Plan to continue to qualify under Section 422 of
the Code or for Awards to be eligible for the performance-based exception under
Section 162(m)(4)(C) of the Code.


10.    NON-LIMITATION OF THE COMPANY'S RIGHTS


       The existence of the Plan or the grant of any Award shall not in any way
affect the Company's right to award a person bonuses or other compensation in
addition to Awards under the Plan.


11.    GOVERNING LAW


      The Plan shall be construed in accordance with the laws of The
Commonwealth of Massachusetts.


[End Page] 5



APPENDIX A

DEFINITION OF TERMS



     The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:


     "ADMINISTRATOR": The Committee, if one has been appointed; otherwise the
Board.


     "AFFILIATE": Any corporation or other entity owning, directly or
indirectly, 50% or more of the outstanding Stock of the Company, or in which the
Company or any such corporation or other entity owns, directly or indirectly,
50% of the outstanding capital stock (determined by aggregate voting rights) or
other voting interests.


     "AWARD": Any of the following:


(i)      Options ("Stock Options") entitling the recipient to acquire shares of
Stock upon payment of the exercise price. Each Stock Option (except as otherwise
expressly provided by the Committee consistent with continued qualification of
the Stock Option as a performance-based award for purposes of Section 162(m) of
the Code, or unless the Committee expressly determines that such Stock Option is
not subject to Section 162(m) of the Code or that the Stock Option is not
intended to qualify for the performance-based exception under Section 162(m) of
the Code) will have an exercise price not less than the fair market value of the
Stock subject to the option, determined as of the date of grant, except that an
ISO granted to an Employee described in Section 422(b)(6) of the Code will have
an exercise price not less than 110% of such fair market value. The
Administrator will determine the medium in which the exercise price is to be
paid, the duration of the option, the time or times at which an option will
become exercisable, provisions for continuation (if any) of option rights
following termination of the Participant's employment with the Company and its
Affiliates, and all other terms of the Option. No Stock Option awarded under the
Plan will be an ISO unless the Administrator expressly provides for ISO
treatment.

(ii)      Rights ("SARs") entitling the holder upon exercise to receive cash or
Stock, as the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.

(iii)     Stock subject to restrictions ("Restricted Stock") under the Plan
requiring that the Stock be redelivered to the Company if specified conditions
are not satisfied. The conditions to be satisfied in connection with any Award
of Restricted Stock, the terms on which such Stock must be redelivered to the
Company, the purchase price of such Stock, and all other terms shall be
determined by the Administrator.

(iv)     Stock not subject to any restrictions under the Plan ("Unrestricted
Stock").

(v)     A promise to deliver Stock or other securities in the future on such
terms and conditions as the Administrator determines.

(vi)     Securities (other than Stock Options) that are convertible into or
exchangeable for Stock on such terms and conditions as the Administrator
determines.

(vii)     Cash bonuses tied to performance criteria as described at (viii) below
("Cash Performance Awards").

(viii)    Awards described in any of (i) through (vii) above where the right to
exercisability, vesting or full enjoyment of the Award is conditioned in whole
or in part on the satisfaction of specified performance criteria ("Performance
Awards"). The Committee in its discretion may grant Performance Awards that are
intended to qualify for the performance-based compensation exception under
Section 162(m)(4)(C) of the Code and Performance Awards that are not intended so
to qualify. No more than $3,500,000 may be paid to any individual with respect
to any Cash Performance Award. In applying the limitation of the

[End Page] 6

preceding sentence: (A) multiple Cash Performance Awards to the same individual
that are determined by reference to performance periods of one year or less
ending with or within the same fiscal year of the Company shall be subject in
the aggregate to one $3,500,000 limit, and (B) multiple Cash Performance Awards
to the same individual that are determined by reference to one or more
multi-year performance periods ending in the same fiscal year of the Company
shall be subject in the aggregate to a separate limit of $3,500,000. With
respect to any Performance Award other than a Cash Performance Award, Stock
Option or SAR, the maximum award opportunity shall be 1,500,000 shares or their
equivalent value in cash, subject to the limitations of Section 4.b. For the
avoidance of doubt, any Performance Award of a type described in (i) through
(vi) above shall be treated for purposes of this paragraph as a Performance
Award that is not a Cash Performance Award, even if payment is made in cash.

In the case of a Performance Award intended to qualify as performance-based for
the purposes of Section 162(m) of the Code, the Committee shall in writing
preestablish a specific performance goal (based solely on one or more qualified
performance criteria) no later than 90 days after the commencement of the period
of service to which the performance relates (or at such earlier time as is
required to qualify the award as performance-based under Code Section
162(m)(4)(C)). For purposes of the Plan, a qualified performance criterion is
any of the following: (1) earnings or earnings per share (whether on a pre-tax,
after-tax, operational or other basis), (2) return on equity, (3) return on
assets, (4) revenues, (5) sales, (6) expenses, (7) one or more operating ratios,
(8) stock price, (9) stockholder return, (10) market share, (11) cash flow, (12)
inventory levels or inventory turn, (13) capital expenditures, (14) net
borrowing, debt leverage levels or credit quality, (15) the accomplishment of
mergers, acquisitions, dispositions, public offerings or similar extraordinary
business transactions or (16) any combination of the foregoing. The performance
goals selected in any case need not be applicable across the Company, but may be
particular to an individual's function or business unit. Prior to payment of any
Performance Award intended to qualify as performance-based under Section
162(m)(4)(C) of the Code, the Committee shall certify whether the performance
goal has been attained and such determination shall be final and conclusive. If
the performance goal is not attained, no other Award shall be provided in
substitution of the Performance Award.

(ix)    Grants of cash, or loans, made in connection with other Awards in order
to help defray in whole or in part the economic cost (including tax cost) of the
Award to the Participant. The terms of any such grant or loan shall be
determined by the Administrator. Awards may be combined in the Administrator's
discretion.

      "BOARD": The Board of Directors of the Company.


      "CODE": The U.S. Internal Revenue Code of 1986, as from time to time
amended and in effect.


      "COMMITTEE": A committee of the Board comprised solely of two or more
outside directors within the meaning of Section 162(m) of the Code. The
Committee may delegate ministerial tasks to such persons (including Employees)
as it deems appropriate.


      "COMPANY": Harcourt General, Inc.


      "EMPLOYEE": Any person who is employed by the Company or an Affiliate.


      "ISO": A Stock Option intended to be an "incentive stock option" within
the meaning of Section 422 of the Code.


      "PARTICIPANT": An Employee, director or other person providing services to
the Company or its Affiliates who is granted an Award under the Plan.


      "PLAN": Harcourt General, Inc. 1997 Incentive Plan as from time to time
amended and in effect.

      "STOCK": Common Stock of the Company, par value $1.00 per share.
